DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-3, 6-20, 23-24, 26, and 29 are currently pending.
Priority:  This application is a CON of PCT/US2018/043984 (07/26/2018),
PCT/US2018/043984 has PRO 62/664,820 (04/30/2018) 
PCT/US2018/043984 has PRO 62/537,646 (07/27/2017).
IDS:  No IDS was filed in this application.  Applicant is reminded of the duty of disclosure as per 37 CFR 1.56 and detailed in MPEP § 2000.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-20, 23-24, 26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims refer to an selecting a specific “index”, i.e. “an ensemble classifier integrated with at least one index selected from the group consisting of: a follicular content index, a Hürthle cell index, and a Hürthle neoplasm index”, however the specification does not specifically describe what these indexes are in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  It would not be clear to one of skill in the art what such indexes are or how to construct such an index, and nothing of record establishes that they were well known in the art.  
For example, in regards to the “follicular content index” the specification describes: 
“the follicular content index identifies follicular content in the second portion of the tissue sample”, “A follicular content index may identify follicular content in the tissue sample.”, and 
“The last 3 (the follicular content index, Hürthle cell index, and the Hürthle neoplasm index) were developed to further improve the benign vs suspicious classification performance.”
none of which sufficiently describes detail for one of skill in the art as to what the index is or how to make it.  Therefore, the claims are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-20, 23-24, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use language such as: 
“an ensemble classifier integrated with at least one index selected from the group consisting of: a follicular content index, a Hürthle cell index, and a Hürthle neoplasm index”
which one of skill in the art would find unclear and ambiguous as to what the scope of each of the “index” is.  A “a follicular content index, a Hürthle cell index, and a Hürthle neoplasm index” do not have clear and accepted meaning in the art and one of ordinary skill in the art would not understand the metes and bounds of the claims.
The claims also improperly incorporate as follows: claim 20 for incorporation of “Table 3” and claim 23 for incorporation of “Fig. 12”.  MPEP § 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP  § 608.01(m). 

This case is not an exceptional circumstance that fits the “necessity doctrine” because applicant can easily include these references in the claims and avoid confusion as to the scope of the claims.  The examiner recommends incorporating the alternatives from the table and figure into the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-15, 19-20, 23-24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (US20160068915, pub date: 2016-03-10).
Regarding claim 1, Kennedy teaches A method for processing or analyzing a tissue sample of a subject (claims 1,4,27,30,56, 67; claims: “A method to diagnose and/or treat a subject suspected of having a disease” … “obtaining a biological sample from said subject” … “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier” … “classifying the biological sample as containing or not containing said disease” … ; [0087]-[0088], [0097], [0100], [0122], [0127]) , comprising:
(a) subjecting a first portion of said tissue sample to cytological analysis ([0087]) that indicates that said first portion of said tissue sample is cytologically indeterminate ([0087]: “methods of reclassifying an indeterminate biological sample (e.g., surgical tissue, blood tissue, thyroid tissue, thyroid FNA sample, etc.)”); 
(b) upon identifying said first portion of said tissue sample as being cytologically indeterminate, assaying by sequencing, array hybridization, or nucleic acid amplification a plurality of gene expression products from a second portion of said tissue sample to yield a first data set ([0166]: “Cytological assays mark the current diagnostic standard for many types of suspected tumors, including for example thyroid tumors or nodules. Samples that assay as negative, indeterminate, diagnostic, or non diagnostic can be subjected to subsequent assays to obtain more information. In the present disclosure, these subsequent assays can comprise the steps of molecular profiling of genomic DNA, RNA, mRNA expression product levels, miRNA levels, gene expression product levels and/or gene expression product alternative splicing.”); 
(c) in a programmed computer, using a trained algorithm that comprises one or more classifiers to process said first data set from (b) to generate a classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant ([0087]: “reclassifying an indeterminate biological sample (e.g., surgical tissue, blood tissue, thyroid tissue, thyroid FNA sample, etc.) into a benign versus suspicious (or malignant) category “; [0199]; [0235]: “Biological samples can be classified using a trained algorithm.”), wherein said one or more classifiers comprises an ensemble classifier integrated with at least one index selected from the group consisting of: a follicular content index, a Hurthle cell index, and a Hurthle neoplasm index (claim 8: “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier”’; [0015]: “using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample”); and 
(d) outputting a report indicative of said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant ([0232]: “Molecular profile results can be presented as a report on a computer screen or as a paper record. In some cases, the report can include, but is not limited to, such information as one or more of the following: … the likelihood of cancer or malignancy”; [0360]: “An example architecture of a system for conducting analysis according to the methods of the disclosure is provided in FIG. 1C. This system comprises a number of components for processing, generating, storing, and outputting various files and information.”).  
Regarding claim 2, the prior art teaches wherein said plurality of gene expression products includes two or more of sequences corresponding to mRNA transcripts, mitochondrial transcripts, and chromosomal loss of heterozygosity ([0014]: “the method comprising obtaining a biological sample from the subject; assaying an expression level of one or more gene expression products in the biological sample; using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 1”; [0176] “Expression profiling experiments can involve measuring the relative amount of gene expression products, such as mRNA, expressed in two or more experimental conditions.”; [0180]; [0382]).
Regarding claim 3, the prior art teaches wherein said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant has a specificity of at least about 60% ([0435]: “Both Afirma BRAF and castPCR called all histopathologically benign samples as BRAF V600E-negative (specificity 100%, 95% CI 97.4%-100%)”).
Regarding claim 6, the prior art teaches wherein said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant has a sensitivity of at least about 90% ([0435]: “Both Afirma BRAF and castPCR called all histopathologically benign samples as BRAF V600E-negative (specificity 100%, 95% CI 97.4%-100%)”).
Regarding claim 7, the prior art teaches wherein said one or more classifiers comprises said ensemble classifier integrated with said follicular content index, said Hurthle cell index, and said Hurthle neoplasm index (claim 8: “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier”’; [0015]: “using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample”; [0100]-[0109]; Examples 1-12).
Regarding claim 8, the prior art teaches wherein said one or more classifiers further comprises one or more upstream classifiers, wherein said one or more upstream classifiers are selected from the group consisting of. a parathyroid classifier, a medullary thyroid cancer (MTC) classifier, a variant detection classifier, and a fusion transcript detection classifier ([0109]: “the subject methods are used to classify a thyroid tissue sample as comprising one or more benign or malignant tissue types (e.g. a cancer subtype), including but not limited to … parathyroid”; [0258]-[0262]; [0274]-[0275]; [0278]; Example 7: “Parathyroid Cassette”).  
Regarding claim 9, the prior art teaches wherein said one or more classifiers comprises a parathyroid classifier that identifies a presence or an absence of a parathyroid tissue in said second portion of said tissue sample ([0109]: “the subject methods are used to classify a thyroid tissue sample as comprising one or more benign or malignant tissue types (e.g. a cancer subtype), including but not limited to … parathyroid”; [0258]-[0262]; [0274]-[0275]; [0278]; Example 7: “Parathyroid Cassette”).  
Regarding claim 10, the prior art teaches wherein upon identification of said absence of said parathyroid tissue in said second portion of said tissue sample by said parathyroid classifier, said at least one classifier of said one or more classifiers generates said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant ([0109]: “the subject methods are used to classify a thyroid tissue sample as comprising one or more benign or malignant tissue types (e.g. a cancer subtype), including but not limited to … parathyroid”; [0258]-[0262]; [0274]-[0275]; [0278]; Example 7: “Parathyroid Cassette”).  
Regarding claim 11, the prior art teaches wherein said one or more classifiers comprises a medullary thyroid cancer (MTC) classifier that identifies a presence or an absence of a medullary thyroid cancer (MTC) in said second portion of said tissue sample ([0109]: “the subject methods are used to classify a thyroid tissue sample as comprising one or more benign or malignant tissue types (e.g. a cancer subtype), including but not limited to … medullary thyroid carcinoma (MTC)”; [0258]-[0262]; [0274]-[0275]; [0278]; Example 3).  
Regarding claim 12, the prior art teaches wherein upon identification of said absence of said MTC in said second portion of said tissue sample by said MTC classifier, said at least one classifier of said one or more classifiers generates said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant ([0109]: “the subject methods are used to classify a thyroid tissue sample as comprising one or more benign or malignant tissue types (e.g. a cancer subtype), including but not limited to … medullary thyroid carcinoma (MTC)”; [0258]-[0262]; [0274]-[0275]; [0278]; Example 3).  
Regarding claim 13, the prior art teaches wherein said one or more classifiers comprises a variant detection classifier that identifies a presence or an absence of a BRAF mutation in said second portion of said tissue sample ([0158]: “The present disclosure also describes methods of identifying, classifying, or characterizing samples by predicting genetic mutations (e.g., BRAF V600E)”; [0269]: “a classifier panel to predict whether a biological sample is heterozygous or wild type for the BRAF V600E point mutation can be used to further classify a malignant diagnosis. In some cases, a classifier panel to predict the presence of a driver mutation (e.g., BRAF mutation) can be used to further classify cancer subtype.”).  
Regarding claim 14, the prior art teaches wherein said BRAF mutation is a BRAF V600E mutation ([0158]: “The present disclosure also describes methods of identifying, classifying, or characterizing samples by predicting genetic mutations (e.g., BRAF V600E)”; [0269]: “a classifier panel to predict whether a biological sample is heterozygous or wild type for the BRAF V600E point mutation can be used to further classify a malignant diagnosis. In some cases, a classifier panel to predict the presence of a driver mutation (e.g., BRAF mutation) can be used to further classify cancer subtype.”).  
Regarding claim 15, the prior art teaches wherein upon identification of said absence of said BRAF mutation in said second portion of said tissue sample by said variant detection classifier, said at least one classifier of said one or more classifiers generates said classification of said second portion of said tissue sample as benign, suspicious for malignancy, or malignant ([0158]: “The present disclosure also describes methods of identifying, classifying, or characterizing samples by predicting genetic mutations (e.g., BRAF V600E)”; [0269]: “a classifier panel to predict whether a biological sample is heterozygous or wild type for the BRAF V600E point mutation can be used to further classify a malignant diagnosis. In some cases, a classifier panel to predict the presence of a driver mutation (e.g., BRAF mutation) can be used to further classify cancer subtype.”).  
Regarding claim 19, the prior art teaches wherein said follicular content index identifies follicular content in said second portion of said tissue sample (claim 8:” classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier comprising a plurality of genes selected from Table 14 or Table 15.”).  
Regarding claim 20, the prior art teaches wherein said ensemble classifier analyzes, in said first data set, sequence information corresponding to at least 500 genes of Table 3 (claim 8: “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier”’; [0014]: “This disclosure also provides for a method to identify a cancer in a biological sample from a subject, the method comprising obtaining a biological sample from the subject; assaying an expression level of one or more gene expression products in the biological sample; using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 1, Table 2, Table 3, Table 4, Table 5, Table 9, Table 10, Table 11, Table 12, Table 14, Table 15, Table 18, Table 19, Table 23, Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample; and diagnosing and/or treating the subject based upon the classification.”; [0015]: “using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample”; [0100]-[0109]; Examples 1-12).  
Regarding claim 23, the prior art teaches further comprising (e) upon identifying said second portion of said tissue sample as being suspicious for malignancy, or malignant (i) processing said first data set to identify one or more genetic aberrations in one or more genes listed in Fig. 12, and (ii) outputting a second report indicative of a risk of malignancy. a histological subtype, and a prognosis associated with each of one of more genetic aberration identified in said second portion of said tissue sample (claim 8: “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier”’; [0014]: “This disclosure also provides for a method to identify a cancer in a biological sample from a subject, the method comprising obtaining a biological sample from the subject; assaying an expression level of one or more gene expression products in the biological sample; using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 1, Table 2, Table 3, Table 4, Table 5, Table 9, Table 10, Table 11, Table 12, Table 14, Table 15, Table 18, Table 19, Table 23, Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample; and diagnosing and/or treating the subject based upon the classification.”; [0015]: “using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample”; [0100]-[0109]; Examples 1-12; [0232]; [0387]).  
Regarding claim 24, the prior art teaches wherein said one or more genetic aberrations is a DNA variant: or an RNA fusion (claim 8: “classifying the biological sample as containing or not containing follicular tissue or cells using a clinical classifier”’; [0014]: “This disclosure also provides for a method to identify a cancer in a biological sample from a subject, the method comprising obtaining a biological sample from the subject; assaying an expression level of one or more gene expression products in the biological sample; using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 1, Table 2, Table 3, Table 4, Table 5, Table 9, Table 10, Table 11, Table 12, Table 14, Table 15, Table 18, Table 19, Table 23, Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample; and diagnosing and/or treating the subject based upon the classification.”; [0015]: “using one or more clinical classifiers to compare the expression level to a reference expression level of a plurality of genes of Table 24, Table 25, Table 26 and/or Table 27 to generate a comparison of expression levels, wherein the comparison is performed using an algorithm; classifying the biological sample as containing or not containing cancer and/or a specific tissue type based upon the comparison of the one or more clinical classifiers to yield a classification of the biological sample”; [0100]-[0109]; Examples 1-12; [0232]; [0269]; [0387]).  
Regarding claim 29, the prior art teaches wherein said tissue sample is a fine needle aspirate sample ([0024]).  
Thus, the claims are rejected as being anticipated.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-20, 23-24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US20160068915, pub date: 2016-03-10).
Kennedy teaches as detailed in the 35 USC 102 rejection of claims 1-3, 6-15, 19-20, 23-24, and 29 supra and is incorporated herein.  One of ordinary skill in the art would have also found these claims obvious in view of the teaching of Kennedy because the differences among the claims and the prior art, if any, was well within the level of skill of one of ordinary skill in the art.
Regarding claims 16 and 17 relating to classifiers comprises a fusion transcript detection classifier that identifies a presence or an absence of a RET/PTC gene fusion and wherein said RET/PTC gene fusion is RET/PTC1 or RET/PTC3 gene fusion, Kennedy teaches that “RET/PTC1” is a gene product marker that can be detected in the analysis for biological samples, but does not specifically teach a fusion transcript detection classifier.  However, one of ordinary skill in the art would have readily considered using a known gene product marker associated with identification of tissue samples suspected of being cancerous in Kennedy’s method and as taught by Kennedy ([0176]-[0180]), incorporate such markers into a classifier, and arrive at the claimed invention.  Similarly, regarding claim 18, one of ordinary skill in the art would have generated a classification of the tissue sample as one of benign, suspicious, or malignant and arrive at the claimed invention.
Regarding claim 26, wherein said risk of malignancy characterizes said one or more genetic aberrations as (1) highly associated with malignant nodules, (2) associated with both benign and malignant nodules, or (3) has insufficient published evidence, one of ordinary skill in the art following the teaching of Kennedy to characterize tissue suspected of cancer would have properly labelled the tissue with an appropriate characterization of the detected genetic aberration and arrive at the claimed invention (i.e. Example 10; [0325]; [0440]).  
Thus, the claims are rejected as being prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 1-3, 6-20, 23-24, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 8541170 in view of Kennedy et al. (US20160068915, pub date: 2016-03-10). 
The patent claims a method for processing a thyroid tissue sample that identifies a classification of cancer in the sample comprising obtaining a sample, subjecting to cytological analysis, assaying, algorithm classification, and outputting a report.  The patent claim steps correspond to the instant claims steps (a)-(d) with differences, if any, of the particular assay or classifier.  However, one of ordinary skill in the art would have considered utilizing different assays and classifiers as specifically taught by Kennedy (claim 1: treat a patient based on results from gene expression products; [0326]: classifier; Example 7: ARSG, FREM2, GIMAP2, PIGN, and PLA2G16; Kennedy teaches as detailed in the 35 USC 102 and 103 rejections supra) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because the patent and the prior art both relate to using algorithm classifiers on suspected cancer tissue.
Claims 1-3, 6-20, 23-24, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9495515 in view of Kennedy et al. (US20160068915, pub date: 2016-03-10). 
The patent claims a method for processing a thyroid tissue sample that identifies a classification of cancer in the sample comprising obtaining a sample, subjecting to cytological analysis, assaying, algorithm classification, and outputting a report.  The patent claim steps correspond to the instant claims steps (a)-(d) with differences, if any, of the particular assay or classifier.  However, one of ordinary skill in the art would have considered utilizing different assays and classifiers as specifically taught by Kennedy (claim 1: gene expression products; [0326]: classifier; Kennedy teaches as detailed in the 35 USC 102 and 103 rejections supra) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because the patent and the prior art both relate to using algorithm classifiers on suspected cancer tissue.
Claims 1-3, 6-20, 23-24, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9856537 in view of Kennedy et al. (US20160068915, pub date: 2016-03-10). 
The patent claims a method for processing a thyroid tissue sample that identifies a classification of cancer in the sample comprising obtaining a sample, subjecting to cytological analysis, assaying, algorithm classification, and outputting a report.  The patent claim steps correspond to the instant claims steps (a)-(d) with differences, if any, of the particular assay or classifier.  However, one of ordinary skill in the art would have considered utilizing different assays and classifiers as specifically taught by Kennedy (claim 1: gene expression products; [0326]: classifier; Kennedy teaches as detailed in the 35 USC 102 and 103 rejections supra) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because the patent and the prior art both relate to using algorithm classifiers on suspected cancer tissue.
Claims 1-3, 6-20, 23-24, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10731223 in view of Kennedy et al. (US20160068915, pub date: 2016-03-10). 
The patent claims a method for outputting a report that identifies a classification of a lung cancer sample comprising providing a sample, subjecting to cytological analysis, assaying, algorithm classification, and outputting a report.  The patent claim steps correspond to the instant claims steps (a)-(d) with differences, if any, of the particular classifier.  However, one of ordinary skill in the art would have considered utilizing different classifiers as specifically taught by Kennedy ([0326]: classifier for lung cancer; Kennedy teaches as detailed in the 35 USC 102 and 103 rejections supra) and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because the patent and the prior art both relate to using algorithm classifiers on suspected cancer tissue.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        June 10, 2022 02:55 pm